DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner apologizes for accidently not treating claims 15 and 16 on the merits in the last office action. Those claims were inadvertently overlooked. All claims are addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said first and second power nozzles" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 9-14 and 16 are rejected for depending from claim 6

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 5-7, 9, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (2005/0028849).
Regarding claims 5, Fukushima et al shows a method for assembling a micro-sized fluidic oscillator wash or spray nozzle assembly (fig 9), comprising: (a) defining within a nozzle housing (62) an interior cavity (fig 9) having an upper slot (where 64 goes) in fluid communication with a bottom opening (68) which is configured to receive and retain an insert (64) having internal fluid passages (36, 34) extending along opposite edges of the insert (fig 12 shows passages 36 on opposite edges of insert) and leading to first and second power nozzles (one on each side from passages 36, fig 12) and having an interaction region (30); (b) providing, in said insert, the first and second power nozzles (one on each side of 30 from outlets of 36) configured to receive pressurized fluid from the interior cavity of the housing by way of opposing lateral inlets (36) in the insert for the first and second power nozzles, to produce accelerating first and second fluid flows aimed by the first and second power nozzles toward one another in the interaction region defined within the insert; (c) defining, within said housing a transverse lumen  (72) aligned along a spray axis through a sidewall in the housing to 

Regarding claim 6, Fukushima et al shows a micro-sized fluidic nozzle assembly (fig 9), comprising: a housing (62) having an internal fluid cavity for receiving fluid under pressure (from 20), said cavity having an open bottom (68) and an upwardly extending slot (inside 62 of element 64); said housing including an upper portion having front, back and top walls surrounding and defining said slot (fig 9), and having a forwardly-extending throat that is a transverse lumen (72) aligned along the spray axis through said front wall and terminating in a spray orifice (fig 9) said front wall is orientated generally perpendicular to the open bottom (fig 9);  {8711613: }2an insert (64) mountable within said slot in contact with and secured by interior surfaces of said front, back and top walls (fig 9), said insert incorporating an interaction region (30) within said housing that is aligned with said spray axis and said throat when said insert is secured in said slot (fig 9); wherein the cavity includes fluid passages extending along opposite edges of the insert (fig 12 shows passages 36 extending along opposite edges of the insert) and leading towards said first and second power nozzles (fig 12) said first and second power nozzles (outlets to 36) in said insert in fluid communication with said cavity at an inlet end  and with said interaction region (fig 4) for accelerating and directing fluid from said 
Regarding claim 7,  said insert is positioned in said slot through the open bottom of said cavity so that said interaction region comprises a volume defined partly within the insert and partly within the tapering throat or spray outlet orifice defined through the sidewall in the housing (fig 9).  
Regarding claim 9, said open bottom of said cavity is connectable to a pressurized fluid source (via 20).  
Regarding claim 13, since the nozzle of  Fukushima discloses all the same structure as the claims, it will create the same  patterned spray as the claimed nozzle. The patterned spray being a uniform spray fan having a spray angle of 15-80 deg, when supplied from a fluid source at a flow rate of 50-350 ml/min at 15-22 psi, and wherein the spray fan may have a selected thickness of 60 to 250.  
Regarding claim 14,  the patterned spray will be generated when said housing is supplied with a cold fluid having a viscosity of up to 25 cP.
Regarding claim 16, the transverse lumen (72) is aligned generally perpendicular relative to the upwardly extending slot of the housing (fig 9). The slot extends from the bottom to the top along an axis. The lumen is perpendicular to that axis.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (2005/0028849).
Regarding claim 12, Fukushima et al. shows all aspects of the applicant’s invention as in claim 6, but fails to disclose that the upper portion of said housing has exterior dimensions of 7mm in width, 3mm in depth and 9mm in height, and wherein said insert is .85mm thick. {8711613: }3  
However, the size of the housing seems to be an obvious design choice. One of ordinary skill in the art would recognize that the outer diameters of the housing, or the thickness of the insert would have no bearing on the spray pattern of the nozzle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the exterior dimensions of the housing  7mm in width, 3mm in depth and 9mm in height, and wherein said insert is .85mm thick as  a matter of obvious design choice. 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (2005/0028849) in view of Russell et al. (2006/0226266)
Regarding claim 12, Fukushima et al. shows all aspects of the applicant’s invention as in claim 6, but fails to disclose that said throat is formed by inwardly and forwardly curving walls formed in said housing front wall.
However, Russell et al. shows a housing 59b that includes a throat that is formed by inwardly and forwardly curving walls formed in said housing front wall.

Regarding claim 11, said insert interaction region cooperates with said curving walls to form said throat (this is true in the above combination).  


Response to Arguments
Applicant's arguments filed 11/3/21 have been fully considered but they are not persuasive. 
The examiner notes that figure 12 of Fukushima shows passages 36 extending along the edges of the insert. Yes, there is a wall of the passage between that is on the actual edge of the insert, but the passages do extend along the edge of the insert. The edge of the insert is being considered any part of the insert but the center of the insert.
The above rejections are being maintained
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        11/10/2021